Herlihy, J. (concurring).
I concur. The defendant having elected and having properly moved for a closed hearing, it was error for the court to have denied the motion (see Matter of United Press Assns. v. Valente, 308 N. Y. 71; People v. Mangan, 16 A D 2d 986).
Gibson, P. J., Aulisi, Staley, Jr,., and Gabrielli, JJ., concur in opinion per Gabrielli, J.; Herlihy, J., concurs in a separate memorandum, in which Gibson, P. J., Aulisi, Staley, Jr., and Gabrielli, JJ., concur.
Motion granted, and trial removed to a term of the Supreme Court held in such county as shall be named in the order to be entered hereon. Settle order.